Citation Nr: 1043081	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than February 26, 2009, 
for the grant of service connection for a right eye condition, 
including aphakia and removal of cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to December 
1944.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2009 decision of a special processing unit ("Tiger 
Team") at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service connection 
and for a right eye condition, including aphakia and removal of 
cataracts, and assigned an initial 30 percent rating 
retroactively effective from February 26, 2009.  The Veteran 
appealed for an earlier effective date for the grant of service 
connection.  Since he resides in Florida, the RO in St. 
Petersburg certified his appeal to the Board.

In his May 2010 substantive appeal (on VA Form 9), the Veteran 
requested a hearing at the RO before a Veterans Law Judge of the 
Board (travel Board hearing).  He also filed a motion to advance 
his appeal on the docket because of his age.  He since has 
withdrawn his hearing request, however, in August 2010, 
and asked instead that the Board "please make a decision without 
my presence."  See 38 C.F.R. § 20.704(e) (2010).  And as he also 
earlier had requested, the Board sent him a letter in November 
2010 granting his motion to advance his appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior RO decisions in June 1950, October 1950, December 2002, 
May 2002, July 2002, and March 2006 denied service connection for 
a right eye condition, and the Veteran did not appeal any of 
those earlier decisions.  

2.  On February 26, 2009, he filed another petition to reopen 
this claim.

3.  During that intervening period from the most recent denial in 
March 2006 until February 26, 2009, neither a formal nor an 
informal communication in writing was received from him 
requesting service connection for this condition.

4.  In an August 2009 decision, in response to the most recent 
petition to reopen this claim, the RO granted service connection 
for a right eye condition, including aphakia and removal of 
cataracts, effective from the date of receipt of his most recent 
petition to reopen this claim - February 26, 2009.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 26, 2009, for the grant of service connection for the 
right eye condition, including aphakia and removal of cataracts.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
before addressing the merits of a claim for VA disability 
benefits, the Board is generally required to ensure that VA's 
duties to notify and assist obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  

As service connection for a right eye condition has been granted, 
and an initial rating and effective date have been assigned, the 
notice requirements of the VCAA have been met.  In other words, 
additional VCAA notice is not required concerning these 
downstream elements of the claim because the initial intended 
purpose of the notice has been served.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA's General Counsel has clarified that no additional VCAA notice 
is required in this circumstance for a downstream issue, and that 
a Court decision suggesting otherwise is not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of 
issuing an additional VCAA notice in this situation concerning 
the downstream earlier-effective-date claim, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the case 
(SOC) if the disagreement is not resolved.  And since the RO 
issued an SOC in May 2010 addressing the downstream earlier-
effective-date claim, which included citation to the applicable 
statutes and regulations and a discussion of the reasons and 
bases for not assigning an effective date earlier than February 
26, 2009, no further notice is required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 
(2003).

Consequently, the Board finds that all necessary development of 
the downstream earlier-effective-date claim has been 
accomplished, and therefore appellate review of this claim may 
proceed without prejudicing the Veteran.  Moreover, resolution of 
this claim ultimately turns on when he filed this claim (more 
specifically, the most recent petition to reopen this claim since 
there were prior, final and binding, denials of this claim), so 
an examination and opinion are not needed to fairly decide this 
claim for an earlier effective date.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also 
Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing 
situations when it may be necessary to obtain a retrospective 
medical opinion to determine the date of onset or severity of a 
condition in years past).




II.  Analysis

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim 
is denied, and the claimant fails to timely appeal the decision 
by filing a Notice of Disagreement (NOD) within the one-year 
period prescribed in 38 U.S.C.A. § 7105(b)(1), or by submitting a 
timely Substantive Appeal (VA Form 9 or equivalent statement) in 
response to the SOC, the decision becomes final and binding on 
him based on the evidence then of record, and the claim may not 
thereafter be reopened or allowed except upon the submission of 
new and material evidence or a showing that the prior final and 
binding decision contained clear and unmistakable error (CUE).  
See 38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 3.105(a) (2010).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any 
communication or action indicating an intent to apply for one or 
more VA benefits may be considered an informal claim.  38 C.F.R. 
§ 3.155.  An informal claim must identify the benefit sought, 
however, but need not be specific.  See Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  
The term "application" is used interchangeably with "claim" 
and defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); 
see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In certain instances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157.

While VA must interpret a claimant's submissions broadly, VA is 
not required to conjure up issues not raised by claimant.  That 
is to say, VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the Veteran made numerous prior attempts to establish 
service connection for a right eye condition - that is, before 
the RO eventually granted this claim in August 2009.  Those 
several prior decisions denying this claim (and earlier petitions 
to reopen this claim) were in June 1950, October 1950, December 
2002, May 2002, July 2002, and March 2006, none of which were 
appealed.  Concerning the most recent decision in March 2006, the 
Veteran was notified of that decision and apprised of his 
procedural and appellate rights in a letter dated March 23, 2006.  
And since he did not seek appellate review of that decision 
within one year of receiving that notification, meaning file a 
NOD by March 23, 2007, that decision (like those earlier) became 
final and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

Because those several previous determinations are final and 
binding, they will be accepted as correct in the absence of 
collateral attack by showing they involved CUE.  38 C.F.R. § 
3.105(a).



The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that, "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."  In order for 
the Veteran to be awarded an effective date based on an earlier 
claim, he has to show CUE in the prior denial of the claim.  
Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is 
no basis for a free-standing earlier effective date claim from 
matters addressed in a final and binding rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

When a free-standing claim for an earlier effective date is 
raised, the Court has held that the appeal should be dismissed - 
albeit without prejudice to refiling.  See Simmons v. Principi, 
17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 
(2006).

Here, the Veteran and his representative have not made any 
specific allegation of CUE in the several prior decisions denying 
his claim as reason or justification for overturning those 
earlier decisions long after the fact.  CUE must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002).  

The Veteran filed his most recent petition to reopen his claim on 
February 26, 2009.  It was on that date that the RO received his 
Statement in Support of Claim, VA Form 21-4138, again requesting 
service connection for a right eye condition.  In a subsequent 
June 2009 decision, the RO initially denied his claim on the 
basis that new and material evidence had not been submitted since 
the most recent final and binding decision in March 2006.  But 
after addition evidence was submitted, the RO issued another 
decision in August 2009 - not only reopening the claim on the 
basis of new and material evidence, but also granting the claim 
on its underlying merits.  The RO assigned an effective date of 
February 26, 2009, the date the RO had received the Veteran's 
most recent petition to reopen this claim.  



This is the correct effective date under the circumstances 
presented.  According to 38 U.S.C.A. § 5110(a), the effective 
date can be no earlier than February 26, 2009, the date the 
Veteran filed his most recent petition to reopen which ultimately 
resulted in the grant of benefits.  The RO's March 2006 decision, 
which found that new and material evidence had not been submitted 
to reopen this claim, is the most recent final and binding 
decision.  See, e.g., Evans v. Brown, 9 Vet. App. 273, 284 (1996) 
(wherein the Court held that the question of what constitutes new 
and material evidence requires referral only to the most recent 
final disallowance of a claim).  That decision cannot be altered 
absent a collateral attack by showing it involved CUE, which, as 
mentioned has not been alleged or pleaded in this appeal, at 
least not with the required degree of certainty.  38 C.F.R. § 
3.105(a) (2010).

After receiving notification of that March 2006 decision, the 
Veteran made no further attempt to reopen his claim until he 
submitted the VA Form 21-4138, Statement in Support of Claim, on 
February 26, 2009.  Thus, this is the earliest effective date he 
can receive.  The Board has reviewed the record but finds no 
document during the intervening period between the most recent 
final and binding RO decision in March 2006 and the date the RO 
received that most recent petition to reopen this claim on 
February 26, 2009.

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court held that the term "new claim," as it 
appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 16 
Vet. App. 244, (2002); see also Livesay, 15 Vet. App. at 172 
(holding that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted in 
the award of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 F.3d 
1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective 
date for a service-connection award based upon the reopened claim 
as the date on which the veteran "first sought to reopen his 
claim").



As the Federal Circuit Court reiterated in Leonard v. Nicholson, 
405 F.3d 1333, 1336-37 (Fed. Cir., 2005), "no matter how [a 
Veteran] tries to define 'effective date,' the simple fact is 
that, absent a showing of CUE, he cannot receive disability 
payments for a time frame earlier than the application date of 
his claim to reopen, even with new evidence supporting an earlier 
disability date").  Thus, because the Veteran did not appeal any 
of the earlier decisions denying his claim, including the one in 
March 2006, and did not file another petition to reopen this 
claim until February 26, 2009, which was granted, this is the 
earliest possible effective date he may receive for the eventual 
grant of service connection for his right eye condition.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and 
McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that disability, 
but conversely, that a claim which has become final and binding 
in the absence of an appeal does not remain pending and subject 
to an earlier effective date).


ORDER

The claim for an effective date earlier than February 26, 2009, 
for the grant of service connection for the right eye condition, 
including aphakia and removal of cataracts, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


